DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
The Examiner notes that any objections and/or rejections previously set forth in the Non-Final Office Action mailed August 17, 2021 and not repeated herein are overcome and hereby withdrawn.
Claim Interpretation
Claims 1, 4, and 29 recite the relative term “about.” In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). See MPEP 2173.05(b) III A. The specification as originally filed remains silent regarding guidance for determining the scope of quantitative values/ranges preceded by the term “about.” For the purpose of examination all quantitative values/ranges preceded by the term “about” are interpreted as including an acceptable deviation of error associated with measurement as would be reasonably determined by one of ordinary skill in the art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-7, 10-14, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the relative term "standard foil thickness" that renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant cites to https://en.wikipedia.org/wiki/Aluminium_foil for support for quantitative values associated with the term “standard foil thickness.” However, examiner notes that the website is limited to thickness parameters associated with aluminum foil products, the present claims are not limited to aluminum foils and are not limited to this specific type of foil. For the purpose of examination, claim 1 is interpreted as reciting “an outer foil layer having a 
Claims 2, 4, 6-7, 10-14, and 29 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6-7, 12-13, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 5,413,149) (previously cited) in view of Smith et al. (US 4,888,234) (previously cited), and Bloemeling (DE 10253830) (previously cited).
Regarding claims 1, 4, and 29, Ford teaches a fabric sleeve (i.e., a sleeve) comprising a tubular fabric useful for protecting and covering, inter alia, cables, hoses, and conduits (Ford, col. 1, lines 5-11, col. 2, lines 30-35), which reads on a protective sleeve for protection to elongate members comprising an inner textile wall having an outer surface and an inner surface, wherein the inner surface being configured to bound a cavity for receipt of the elongate members recited in claim 1. Ford also discloses i.e., interlaced) (col. 2, lines 54-60), which reads on the limitations of the inner textile wall is formed of interlaced yarn filaments recited in claim 1.
Ford is silent regarding the sleeve comprising a perforated outer foil layer bound to the outer surface of the textile wall.
Smith discloses a reinforcing substrate of textile fibers that can readily have attached to them a variety of different metallic or nonmetallic foils (Smith, col. 2 lines 43-45, col. 3 lines 11-12, and col. 4 lines 15-17). The metallic portion acts as a shield or reflector (Smith, col. 2, lines 10-32). The metallic layer is a structural material, particularly for various electronic applications, wherein the foil is punctured by a needle to impart the composite as a whole to be more capable of being drawn without being torn, since the punched holes in the foil act as a stress reliever (Smith, col. 2, lines 49-60, col. 5, lines 14-19).
Since both Ford and Smith are analogous art as they are both directed towards fabric textiles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve of Ford by binding a foil with holes to the outer surface of the tubular fabric as taught by Smith motivated by the expectation of adding a shield or reflector layer with relieved stress for formability. As such, the sleeve of Ford in view of Smith has a metallic foil bond to the outside of the tubular fabric, which reads on the limitation of an outer foil layer having perforated holes recited in claim 1.
Modified Ford is silent regarding the perforations of the foil layer having a diameter between about 50 to 300 microns (50 to 100 microns as required by claim 1, and 50 microns as required by claim 29) and a density between about 300 to 340 holes per square inch.
Bloemeling discloses a cost-effective heat-protective aluminum foil comprising micro-perforation to achieve high reflective heat radiation from hot engine parts or an exhaust system i.e., reflect heat) and high sound transmittance, wherein the micro-perforations are distributed in at least 32 holes per square cm (i.e., at least 206 holes per square inch) that are arranged in rows over the foil layer (Bloemeling, page 1, para. 4, page 2, para. 4, 6, 7). Bloemeling also discloses that heat shields for motor vehicles are usually produced from aluminum foil in order to achieve a high reflection of heat radiation emanating from hot engine parts or an exhaust system and thus a good shielding (Bloemeling, page, 1, para. 2).  
Since both modified and Bloemeling are analogous art as they are both directed towards protectors for elongate members, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the foil of Ford in view of Smith by utilizing forming perforations having a density of 32 holes per square cm (i.e., at least 206 holes per square inch) and a diameter of at most 1000 microns for the microperforations as taught by Bloemeling motivated by the expectation of providing high sound transmittance and heat protection, while having breathability (moisture evaporation) for the sleeve of Ford in view of Smith.
As such, the foil of Ford in view of Smith and Bloemeling comprises a density of at least 32 holes per square cm (i.e., at least 206 holes per square inch) and a diameter of at most 1000 microns for the microperforations, which encompass, and therefore renders obvious, the limitation of the outer foil layer have micro-perforated holes with a density of 300 to 340 holes per square inch and a diameter between 50 to 300 (50 to 100, and 50) microns recited in claims 1, 4, and 29. As set forth in MPEP 2144.05, in the case where the claimed range is encompassed, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. 
Regarding claim 2, modified Ford further teaches that the micro-perforations are distributed in at least 32 holes per square cm that are arranged in rows over the foil layer (i.e., a uniform density) 
Regarding claim 6, modified Ford teaches the tubular fabric edges (15, 16) overlap one another and is circumferentially continuous (Ford, col. 7, lines 40-50, Fig. 3). It is noted that the foil is placed over the tubular fabric to form a composite. Therefore, the foil of modified Ford has edges similar to the tubular fabric. As such, the opposite edges of the tubular fabric and foil overlap each other, which reads on the limitation of the inner textile wall and the outer foil layer have opposite edges extending along a longitudinal axis of the sleeve between opposite ends, wherein the opposite edges are wrapped about the longitudinal axis in an overlapping relation with one another recited in claim 6. 

    PNG
    media_image1.png
    431
    516
    media_image1.png
    Greyscale

Figure 3 of Ford illustrating the fabric sleeve

Regarding claim 7, modified Ford teaches that the tubular fabric is shape-retaining and heat set, and the filamentary material is resilient set (i.e., permanent set or a bias in the resilient filamentary material) that remain in that configuration (Ford, col. 2. Lines 7-27, col. 3, lines 1-3, col. 4, lines 5-15, col. 7, lines 20-23, Fig. 3), which reads on the limitation of the inner textile wall is heat-set to bias said opposite edges into self-wrapping, wherein the opposite edges can be opened away from one another 
Regarding claim 12,  modified Ford teaches the tubular fabric is circumferentially continuous, wherein the edges are joined to form a woven product that is continuous along its short edge (Ford, col. 6, lines 20-40, Fig. 1 and 2), which reads on the limitations of the inner textile wall is circumferentially continuous recited in claim 12.
Regarding claim 13, modified Ford teaches that the foil is wrapped on the outside of the tubular fabric therefore in order to ensure the foil covers the tubular fabric there would be edges that overlap one another (Ford, Fig. 3). As such, the tubular fabric of modified Ford has a foil that overlaps, which reads on the limitation of the outer foil layer has opposite edges overlapping one another recited in claim 13.

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Smith and Bloemeling as discussed above in claims 1, 6 and 12, and further in view of Woodruff et al. (US 2015/0093556; “Woodruff”).
Regarding claim 10, as described above, modified Ford teaches a sleeve that reads on the limitations recited in claims 1 and 6.
Modified Ford is silent regarding a foil tape being bonded over a seam of the protective sleeve. 
Woodruff discloses a sleeve useful for protecting elongate members (Woodruff, Par. 0002). The sleeve has a seam, wherein the seam is covered with a foil tape (Woodruff, Par. 0032 and 0037-0038). 
Since both modified Ford and Woodruff are analogous art as they are both directed towards sleeves for protecting elongated members, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized foil tape to ensure closure of the seam formed form the overlapping edges as taught by Woodruff motivated by the expectation of 
Regarding the limitation of the foil tape having micro-perforated holes, given that the foil of modified Ford comprises micro-perforations and the micro-perforations provide evaporation of condensation and breathability, it is noted that one of ordinary skill in the art would reasonably understand that the foil tape should also incorporate similar micro-perforations. As such, it would have been obvious to one of ordinary skill in the art to have used a foil tape comprising micro-perforations similar to those in the foil of modified Ford with a reasonable expectation of success to arrive at the foil tape having micro-perforated holes recited in claim 10.
Regarding claim 11, modified Ford teaches the foil tape can be formed having any suitable length sufficient to be adhered to the opposite edges of the sleeve walls (Woodruff, Par. 0038). Modified Ford teaches that it is well known and well within the abilities of those skilled in the art to consider, measure, adjust, and optimize the closure of a sleeve by adjusting the size of closure tape as needed (Woodruff, Par. 0038). As established by MPEP 2144.05 II and 2143 C, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art; where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
Therefore, one of ordinary skill in the art understands to apply more foil tape on the seam to increase adhesion and prevent the sleeve from opening and/or unfolding. As such, one of ordinary skill in the art would reasonably apply the foil tape of modified Ford on a substantial portion of the seam in 
Alternatively regarding claim 13, if modified Ford as discussed above for claims 1 and 12 is not considered to teach the outer foil layer has opposite edges overlapping one another.
Woodruff discloses a sleeve useful for protecting elongate members (Woodruff, Par. 0002). The sleeve has a metal foil layer comprising lengthwise extending edges (22, 24), wherein the edges of the wrappable wall are in overlapping relation with one another overlap to form a closed sleeve (Woodruff, Par. 0004, 0006, 0031-0032, Figs. 1, and 2).

    PNG
    media_image2.png
    474
    685
    media_image2.png
    Greyscale

Figure 2 of Woodruff illustrating the overlap of the edges of the foil layer
Since both modified Ford and Woodruff are analogous art as they are both directed towards protective sleeves for protecting tubular elements it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wrapped the edges of the outer perforated foil layer of modified Ford as taught by Woodruff motivated by the expectation of closing the outer perforated foil layer to provide protection from external elements. As such, the outer perforated foil layer of modified Ford has overlapping edges, which reads on the limitations of the outer foil layer has opposite edges overlapping one another as recited in claim 13. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Smith and Bloemeling, as discussed above in claims 1 and 12, and further in view of Sherwin (US 2005/0126651) (previously cited).
Regarding claim 14, as described above, modified Ford teaches a sleeve that reads on the limitations recited in claims 1 and 12.
Modified Ford is silent regarding the outer foil layer is spirally wrapped about the inner textile wall.
Sherwin discloses a flexible sleeve useful for protecting wires and conduits from excess heat and/or abrasion (Sherwin, Par.0001). The flexible sleeve comprises a fabric layer (12) and a metal foil layer (14) (Sherwin, Par. 0007-0008). The metal foil provides heat reflecting properties (Sherwin, Par. 0015). The flexible sleeve is made of multiple bands that are continuously and spirally wrapped (Sherwin, Par. 0003 and 0008). The inner band has an innermost layer of woven heat resistant fabric (Sherwin, Par. 0003). The sleeve is made by joining the inner and outer bands using a spiral wrapping technique that holds the sleeve against unwinding or tearing (Sherwin, Par. 0003).
Since both modified Ford and Sherwin are analogous art as they are both directed towards sleeves for protecting tubular elements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the sleeve using circumferentially continuous wrapping technique for the foil as taught by Sherwin motivated by the expectation preventing the sleeve against unwinding or tearing. As such, the foil of modified Ford is spirally wrapped onto the tubular fabric, which reads on the limitations of the outer foil layer is spiral wrapped about the inner textile wall recited in claim 14.
Furthermore, the limitation of “said outer foil layer is spiral wrapped about said inner textile wall” is a product by process limitation. Although modified Ford does not disclose spirally wrapping, as 
Therefore, given that Ford in view of Smith, Bloemeling, and Pelzer reads on the requirements of the claimed outer foil layer because the protective sleeve produced by spirally wrapping the outer foil layer would be materially indistinguishable from a protective sleeve in which the outer foil layer is laminated without spirally wrapping. As such, the foil of Ford in view of Smith, Bloemeling, and Pelzer clearly meets the requirements of claim 14.
Response to Arguments
Applicant’s remarks and amendments filed on 11/17/2021 have been fully considered.
Applicant requests withdrawal of the objections and rejections under USC § 112 set forth in the previous office action.
The rejection under USC § 112 regarding the “standard foil thickness” is maintained as described above.
All other objections and rejections under USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments. 
Regarding arguments directed to the rejections over prior art, on pages 5-7 of the remarks, Applicant first argues that Bloemeling would not be relied upon for a foil layer given due to having a larger thickness than a standard foil thickness. This is not found persuasive for the following reasons:
There is a rejection under USC § 112b as stated above regarding the limitation “standard foil thickness” as stated above.
It is noted that the evidence provided by Applicant for a standard foil thickness is a foil thickness of aluminum foil, which does not necessarily encompass all foils and all applications for which foils are used. Additionally, it is noted that the features upon which Applicant relies (i.e., aluminum foil standard thickness) are not recited in the rejected claims. As established by MPEP 2145 VI, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Therefore, one of ordinary skill in the art understands that the thickness of a metal foil is not limited to less than 0.2 mm as asserted by Applicant in the industry of protective sheets and the foil disclosed by Bloemeling can be used as a foil. 
Secondly, on page 7 of the remarks, Applicant argues that a person of ordinary skill in the art would not look to add an outer foil layer to Ford. This is not found persuasive for the following reasons:
Ford does not teach away from or dissuade one of ordinary skill in the art from adding an outer foil layer to Ford’s sleeve. While Ford does teach that the sleeve is abrasion resistant and breathable, Ford does not indicate that adding an additional outer layer would hamper these properties. 
Further, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Smith 
Thirdly, on pages 7-8 of the remarks, Applicant argues that one of ordinary skill in the art would not look to Smith to modify Ford. This is not found persuasive for the following reason:
In response to applicant's argument that Smith is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Smith and Ford are in the Applicant’s endeavor as both Smith and Ford teach fabric textiles as stated in the grounds of rejection above. Therefore, one of ordinary skill in the art would look towards a reference such as Smith to modify Ford.
Fourthly, on page 8 of the remarks, Applicant argues that one of ordinary skill in the art would have no motivation to combine Ford with the teachings of Smith as Smith is directed to needling the foil of a nonwoven material layer. This is not found persuasive for the following reasons:
Note that while Smith does not disclose all the features of the present claimed invention, Smith is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention. Smith teaches that it is well known and well within the ability of one of ordinary skill in the art to add a binding a foil with holes to the outer surface of a tubular fabric as stated in .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Smith provides motivation for the combination such as adding a shield or reflector layer with relieved stress for formability as stated in the grounds of rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782